Case 8:21-cv-00338-CJC-ADS Document 25 Filed 05/13/21 Page 1 of 1 Page ID #:162

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER:


                                                                     8:21−cv−00338−CJC−ADS
  JANE DOE
                                                   Plaintiff(s),

           v.
  MINDGEEK USA INCORPORATED, et al.
                                                 Defendant(s).
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                                     ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         5/12/2021
  Document Number(s):                 23
  Title of Document(s):              Notice of Motion to Appoint
  ERROR(S) WITH DOCUMENT:

  Proposed Document was not submitted as separate attachment.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                         Clerk, U.S. District Court

  Dated: May 13, 2021                                    By: /s/ Trina Debose 714−338−4568
                                                            Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
